Citation Nr: 0637680	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for obsessive-compulsive 
disorder, claimed as secondary to service-connected 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
October 1989 to September 1990, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in March 
2001 and November 2005.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative evidence of record indicates that the 
appellant does not have a current diagnosis of obsessive-
compulsive disorder.  


CONCLUSION OF LAW

Obsessive-compulsive disorder was not manifested in or 
aggravated by service, and has not been shown to be 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for obsessive-compulsive disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

A letter dated in December 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claim.  The December 2003 letter informed the appellant that 
additional information or evidence was needed to support her 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the December 2003 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated and 
additional Supplemental Statements of the Case were provided 
to the appellant in January 2005 and July 2006. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded several VA examinations in September 2004, November 
2004 and March 2006 in connection with her service connection 
claim.
 
Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis 

The appellant seeks service connection for obsessive-
compulsive disorder she contends is manifested by behavior 
and thoughts such as hair pulling, repeated rewriting of 
academic papers and undue concern over whether her door is 
locked. See November 2004 neurology examination report, p. 1; 
January 2000 notice of disagreement, p. 8.  She contends that 
this disorder developed secondary to her service-connected 
depressive disorder. September 1999 application for 
compensation.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the claim; and 
as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.  The provisions of 
38 C.F.R. § 3.310 have recently been revised effective 
October 10, 2006 to conform the regulation to Allen, supra.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The amendment 
was necessary because the Allen case clarified the 
circumstances, as set forth above, under which a veteran may 
be compensated for an increase in the severity of an 
otherwise nonservice-connected condition.  Thus, effective 
October 10 2006, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) added: 

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The evidence in this case reveals that the RO granted service 
connection for major depressive disorder in a rating decision 
dated in December 1990.  Subsequently, in an application for 
compensation received by the RO in September 1999, the 
appellant requested service connection for obsessive-
compulsive disorder secondary to her service-connected 
depressive disorder.  In this regard, the appellant contends 
that she has received treatment post-service for obsessive-
compulsive disorder. See appellant's statements to the RO; 
November 2004 neurological examination report.  

As noted above, whether attempting to establish service 
connection on either a direct or secondary basis, the 
evidence of record must initially establish that the 
appellant has been diagnosed with a current disability.  The 
Court has held that there can be no valid claim for service 
connection without proof of a present disability. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 
Vet. App. 141 (1992).  In fact, the existence of a current 
disability is the cornerstone of a claim for VA disability 
benefits. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  

Although the appellant has indicated that she has been 
treated for obsessive-compulsive disorder, a review of her 
service medical records and post-service medical records does 
not reveal any treatment or diagnosis related to this 
disorder other than a single November 2004 neurological 
examination report in which the examiner appears to have 
diagnosed the appellant with obsessive-compulsive disorder 
based solely upon a history provided by the appellant.  

Specifically, the Board observes that while the appellant was 
diagnosed with major depression, adjustment disorder with 
mixed emotional features, an eating disorder and mixed 
personality disorder during service, symptomatology 
consistent with a diagnosis of obsessive-compulsive disorder 
was not noted in her service medical records. See service 
medical records dated in June 1990 and July 1990.  Subsequent 
to her separation from service, the appellant was treated and 
diagnosed with such disorders as major depressive disorder, 
post-traumatic stress disorder, borderline personality 
disorder, histrionic/narcissistic personality disorder, an 
eating disorder, seasonal affective disorder, a mood 
disorder, dyssomnia, restless leg syndrome, and questionable 
dissociative identity disorder. See VA medical records dated 
in March 1991, October 1991 to November 1991, October 1992, 
August 1995, January 1996, September 1996, August 1998 to 
October 1998, November 1999, June 2000, July 2001, January 
2003, February 2003, April 2003, June 2003, August 2003, 
January 2004, February 2004, and February 2006 to March 2006; 
private medical records dated from October 1990 to November 
1990 and January 1991 to February 1991.  Again, she 
specifically was not diagnosed with obsessive-compulsive 
disorder.  In fact, obsessive-compulsive disorder was not 
even listed among the conditions contained in the sections of 
the appellant's medical records pertaining to her past 
medical history. See January 2003 VA medical records.  

The Board observes that the appellant has been afforded 
numerous VA examinations in the past in relationship to 
several other disorders for which she has sought service 
connection.  Of these, only two reports dated in September 
2004 and November 2004 (performed by the same examiner in 
conjunction with one another) indicate that the appellant had 
obsessive negative thoughts about her life never getting any 
better.  However, neither of these examination reports 
reflect additional symptomatology that can be associated with 
obsessive-compulsive disorder; and notably the VA examiner 
did not diagnosis the appellant with obsessive-compulsive 
disorder or relate this diagnosis to the appellant's service-
connected depressive disorder.  In addition, other than the 
November 2004 neurological examination report referenced 
above, none of the remaining post-service VA examiners 
reported that the appellant had symptomatology that could be 
associated with obsessive-compulsive disorder or diagnosed 
this condition. See VA examinations reports dated in May 1993 
(mental disorders examination), June 1994 (mental disorders 
examination), July 2002 (infectious, immune and nutritional 
disabilities examination)(mental disorders 
examination)(neurological disorders examination) and June 
2003 (mental disorders examination).  

Thus, the only medical record contained in the claims file 
providing a diagnosis of obsessive-compulsive disorder is the 
November 2004 VA neurological examination report which 
appears to be based upon the appellant's statements that she 
had obsessive-compulsive disorder that began in the late 
1980s.  In this regard, the appellant reported to the 
neurological examiner that she used to write papers for 
school three or four times rather than one time; would pull 
her hair; and had undue concern about whether her door was 
locked.  She indicated that she underwent therapy in regards 
to this behavior; and it was during therapy that she learned 
to meditate.  She stated that this meditation had been very 
helpful to her.  

The Board questions the obsessive-compulsive disorder 
diagnosis of the November 2004 neurological examiner as it 
appears to be based solely upon statements made by the 
appellant regarding her past medical history rather than a 
review of the claims file and/or an evaluation of the 
appellant's current behavior. See November 2004 neurological 
examination report, pgs. 1-2; LeShore v. Brown, 8 Vet. App. 
406 (1996); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
addition, the Board finds the neurological examination report 
to be unpersuasive evidence of a current diagnosis in light 
of the other medical evidence contained in the claims file, 
evidence which not only consists of the service and post-
service medical evidence cited above but also includes a 
March 2006 VA psychiatric examination report in which the 
examiner specifically opined that the appellant does not have 
a current diagnosis of obsessive-compulsive disorder.  

The March 2006 VA examination report indicates that the 
examiner (a M.B.B.S., M.D., M.P.H.) reviewed the appellant's 
claims file, obtained a complete social and medical history 
from the appellant and performed a mental status examination.  
The examiner indicated that the appellant's behaviors of 
occasionally checking the door a few times, lighting two 
candles at night and playing a meditation CD at night did not 
rise to the level of a significant obsessive or ritualistic 
intrusion into the appellant's life.  In addition, he 
observed that the behaviors cited by the appellant did not 
make up the content of most of her complaints.  As such, he 
opined that the appellant did not have a significant amount 
of obsessive or ritualistic behavior in which to make a 
diagnosis of obsessive-compulsive disorder. See March 2006 VA 
examination report, p. 6.  Since the appellant did not have a 
diagnosis of obsessive-compulsive disorder, the examiner 
could not relate a diagnosis of compulsive obsessive disorder 
to the appellant's service-connected depression.  

The Board finds the March 2006 VA examination report to be 
more persuasive than the November 2004 neurological 
examination report as it addressed the present symptomatology 
reported by the appellant that she contends is related to 
obsessive-compulsive disorder and also because it correlates 
with the appellant's overall medical history set forth in the 
claims file.  In addition, the Board finds the March 2006 
examination report to be more probative since the medical 
opinion contained therein was provided by a specialist in the 
area of mental health disorders and addressed the specific 
questions of (1) whether the appellant had obsessive-
compulsive disorder and (2) whether it was at least as likely 
as not that this disorder was related to the appellant's 
service-connected depressive disorder.  The appellant's 
November 2004 neurological examination was not performed in 
connection with the claim on appeal, but instead was related 
to a separate neurological disorder for which the appellant 
sought service connection.  Thus, its purpose was not to 
address the specific question of whether the appellant has 
obsessive-compulsive disorder; and it seems likely that the 
examiner was not focused upon this disorder in terms of 
evaluating the appellant.  As such, the opinion provided in 
this report is not as probative as the opinion provided by 
the mental health professional.  

Therefore, the Board finds that the majority of the medical 
evidence of record indicates that the appellant does not have 
a current diagnosis of obsessive-compulsive disorder.  While 
it is clear that the appellant believes that she has 
obsessive-compulsive disorder, her opinion does not 
constitute sufficient medical evidence upon which the claim 
can be granted as she has not been shown to have the 
requisite training or expertise to offer an opinion that 
requires medical expertise. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent medical evidence indicating a 
current diagnosis and a medical opinion linking this 
diagnosis either to service or to a service-connected 
disorder, service connection for obsessive-compulsive 
disorder must be denied.  

The Board thus finds that the preponderance of the evidence 
is against the appellant's claim for service connection for 
obsessive-compulsive disorder, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. at 55 (1991).


ORDER

Service connection for obsessive-compulsive disorder is 
denied. 

 

____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


